Citation Nr: 1220616	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-14 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986 and from August 1987 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

On his April 2009 substantive appeal (VA Form 9), the Veteran indicated that he wished to appear at a hearing before the Board at the RO.  He was scheduled for such a hearing to take place in September 2010.  However, in a September 2010 written statement, the Veteran's representative indicated that the Veteran would not be attending a hearing to present testimony and asked that his records be forwarded to the Board.  The Board finds that all duties have been met with regard to the Veteran's hearing request.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On VA audiological testing in March 2008, the Veteran's hearing acuity was level I in the right ear and level VI in the left ear.



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, notice dated in February 2008 informed the appellant of what evidence VA would seek to provide and what evidence the appellant was responsible for providing.  He was told that, to substantiate his claim of entitlement to an increased rating for hearing loss disability, the evidence needed to show that the disability had gotten worse.  Thereafter, the Veteran's claim was initially adjudicated in September 2008.

In November 2008, the RO provided the Veteran with information regarding the rating criteria used to evaluate his disability.  Thereafter, the March 2009 statement of the case reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, the RO has secured all of the medical records identified by the Veteran.  He was afforded a VA examination pertinent to his claim in March 2008.  As the examination was conducted by a medical professional, who solicited history and symptomatology from the Veteran and performed a complete examination, the Board finds that it is adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.


II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform noncompensable rating is proper.

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

In November 2007, the Veteran sought VA audiological consultation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
30
40
LEFT
55
70
70
80
80

A speech recognition test was performed; however, it was not the Maryland CNC Word Test.  Nevertheless, the Veteran's left ear hearing loss on this examination qualifies as an exceptional pattern of hearing, pursuant to 38 C.F.R. § 4.86.  Therefore, his left ear hearing loss may be evaluated based only on puretone threshold average under Table VIA, which results in level VI hearing for that ear.

In March 2008, the Veteran underwent VA audiological examination.  He complained of difficulty with soft spoken speech and hearing speech from a distance.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
25
40
LEFT
55
65
75
75
80

Speech recognition on the Maryland CNC Word Test was 92 percent in the right ear and 80 percent in the left ear.

Using Table VI, the Veteran's March 2008 examination results revealed level I hearing in the right ear and level V in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.  On this examination, the Veteran's left ear hearing loss qualifies as an exceptional pattern of hearing.  As such, the Board also evaluates his hearing under Table VIA, which reveals level VI hearing in the left ear.  However, combining this level with that of the right ear from Table VI results in the same noncompensable disability rating.  The Board notes the Veteran's November 2007 VA outpatient audiological examination.  However, the Maryland CNC Word Test was not performed.  Nevertheless, the results from this evaluation do not suggest that the Veteran's hearing loss disability is any more severe than was shown on the authorized VA examination in March 2008.

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the audiological examination report dated during the appeal period indicates that the appropriate rating for the bilateral hearing loss disability is a noncompensable one throughout the appeal period.  The Veteran did not meet the criteria for a higher rating during any discrete period involved in this appeal. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."

The March 2008 VA examiner did not fully describe the functional effects caused by the Veteran's hearing loss disability in her report.  Given the Federal Circuit's statement in Vazquez-Flores above, the Board finds the absence of a description of functional effects is not relevant to the rating of the Veteran's bilateral hearing loss disability and therefore did not prejudice him and does not require remand for a new VA examination.

The audiologist who conducted the March 2008 VA examination provided the relevant audiometric test data to allow the RO and the Board to perform a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The remaining question is whether referral for extraschedular consideration is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the Veteran's only complaints were that his hearing loss had increased in severity, causing him problems with hearing soft speech and from a distance.  This is contemplated by the rating criteria used to evaluate his disability.  Therefore, referral for consideration of an extraschedular rating for bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the evidence, including the Veteran's statements, does not reflect that the Veteran's bilateral hearing loss disability causes unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence is against the claim for an increased, compensable rating for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement an increased rating for bilateral hearing loss disability, currently rated noncompensable, is denied.


REMAND

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f) (2011) provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, it is applicable to this claim.

Here, service personnel records show that the Veteran served in Saudi Arabia from December 1990 to April 1991.  He is in receipt of the Southwest Asia Service Medal and the Kuwait Liberation Medal, among other decorations, for his service.  The Veteran has not submitted a specific stressor statement.  However, he has reported that he felt threatened while he was in Iraq and pulled a gun on a child carrying a basket, thinking that she was a threat to him.  He also stated in his April 2009 substantive appeal that he engaged in combat and could provide pictures.

VA outpatient treatment records provided by social workers and nurse practitioners show that the Veteran was given diagnoses of PTSD after reporting his experiences in service.  While the evidence does not establish that the Veteran engaged in combat with the enemy, his claimed stressors appear to be related to his fear of hostile military or terrorist activity.  Moreover, he has a diagnosis of PTSD, given after he reported stressors related to his fear of hostile military or terrorist activity. 

The Board concludes that there is evidence to suggest that the Veteran's claimed stressors are related to his fear of hostile military or terrorist activity and evidence to suggest that the Veteran has been given a diagnosis of PTSD based upon these stressors.  However, such a diagnosis has not been given by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, and more specific information regarding the Veteran's stressors must be obtained.  Therefore, a remand is necessary to conduct this development and provide the Veteran with a VA examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to provide any information he has about his alleged stressors, to include the pictures he referenced in his April 2009 written statement. 

2.  Afford the Veteran a VA examination by a psychiatrist or psychologist, to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the examination results and the review of the claims file, the examiner should identify the appropriate diagnosis or diagnoses. 

If a diagnosis of PTSD is appropriate, the psychiatrist or psychologist should identify a specific stressor or stressors that is/are consistent with the places, types, and circumstances of the Veteran's service, and that is/are related to the Veteran's fear of hostile military or terrorist activity, and confirm that the claimed stressor or stressors is/are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms of PTSD are related to such stressor or stressors. 

If any other diagnosis is appropriate, the examiner should provide an opinion as to whether there is a 50 percent or better probability that such identified disorder is related to service. 

The supporting rationale for all opinions expressed must also be provided. 

3.  Readjudicate the remanded PTSD claim, including consideration of all evidence added since the November 2009 supplemental statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


